THE opinion in Blackett v. People, 98 Colo. 7, 52 P.2d 389, this day announced, contains a statement of facts generally applicable to this case. West, the plaintiff in error was, upon a joint information, tried with Blackett, plaintiff in error in that case. Owing to the nature of the case, and the theory followed by the prosecution upon the trial, little or no effort was made to separate the facts peculiarly applicable to each defendant, and the rulings of the court and the instructions to the jury applied with *Page 24 
equal force to each defendant. Sufficient has been said in the opinion in the Blackett case to show that the conclusions therein reached apply as well to West, plaintiff in error here, as they did to Blackett. Therefore, we consider it unnecessary to enter into what would be almost a duplicate discussion of the facts and the law involved. We content ourselves by referring the reader to the opinion in the Blackett case.
The judgment is reversed.
MR. CHIEF JUSTICE BUTLER, MR. JUSTICE HILLIARD and MR. JUSTICE BOUCK specially concurring for the reasons stated in the concurring opinion in Blackett v. People.
MR. JUSTICE BURKE and MR. JUSTICE YOUNG dissent.